UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2015 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. Cementos Pacasmayo S.A.A. and Subsidiaries Unaudited interim condensed consolidated financial statements as of September 30, 2015 and for the three and nine-month periods then ended Cementos Pacasmayo S.A.A. and Subsidiaries Unaudited interim condensed consolidated financial statements as of September 30, 2015 and for the three and nine-month periods then ended Content Report on review of interim condensed consolidated financial statements Interim condensed consolidated financial statements Interim condensed consolidated statements of financial position Interim condensed consolidated statements of profit or loss Interim condensed consolidated statements of other comprehensive income Interim condensed consolidated statements of changes in equity Interim condensed consolidated statements of cash flows Notes to the interim condensed consolidated financial statements To the Board of Directors and Shareholders of Cementos Pacasmayo S.A.A. Introduction We have reviewed the accompanying interim condensed consolidated statement of financial position of Cementos Pacasmayo S.A.A. (a Peruvian company) and its Subsidiaries (together the "Group") as of September 30, 2015, and the related interim condensed consolidated statements of profit or loss, other comprehensive income, changes in equity and cash flows for the three and nine-month periods then ended, and explanatory notes. Management is responsible for the preparation and presentation of these interim condensed consolidated financial statements in accordance with IAS 34 Interim Financial Reporting (IAS 34). Our responsibility is to express a conclusion on these interim condensed consolidated financial statements based on our review. Scope of review We conducted our review in accordance with International Auditing Standard on Review Engagements (ISRE) 2410, Review of Interim Financial Information Performed by the Independent Auditor of the Entity. A review of interim financial information consists of making inquiries, primarily of the persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim condensed consolidated financial statements are not prepared, in all material respects, in accordance with IAS 34. Lima, Peru October 28, 2015 Countersigned by: Carlos Valdivia Valladares C.P.C.C. Register No. 27255 Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of financial position As of September 30, 2015 (unaudited) and December 31, 2014 (audited) Note As of September 30, As of December 31, S/.(000) S/.(000) Assets Current assets Cash and term deposits 3 Trade and other receivables 4 Income tax prepayments Inventories 5 Prepayments Non-current assets Other receivables 4 Prepayments Available-for-sale financial investments 12 Other financial instruments 12 Property, plant and equipment 6 Exploration and evaluation assets Deferred income tax assets Other assets Total assets Liabilities and equity Current liabilities Trade and other payables 7 Income tax payable Provisions 8 Non-current liabilities Interest-bearing loans and borrowings 12 Other non-current provisions Deferred income tax liabilities Total liabilities Equity Capital stock Investment shares Additional paid-in capital Legal reserve Other components of equity Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the interim condensed consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of profit or loss For the three and nine-month periods ended September 30, 2015 and September 30, 2014 (both unaudited) For the three-month periods ended September 30, For the nine-month periods ended September 30, Note S/.(000) S/.(000) S/.(000) S/.(000) Sales of goods 14 Cost of sales ) Gross profit Operating income (expense) Administrativeexpenses ) Selling and distribution expenses ) Other operating income (expenses), net ) ) Total operating expenses, net ) Operating profit Other income (expenses) Finance income Finance costs ) Net gain (loss) from exchange difference ) ) Total other expenses, net ) Profit before income tax Income tax expense 9 ) Profit for the period Attributable to: Equity holders of the parent Non-controlling interests ) Earnings per share Basic and diluted profit for the period attributable to equity holders of common shares and investment shares of the parent (S/. per share) 11 The accompanying notes are an integral part of the interim condensed consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of other comprehensive income For the three and nine-month periods ended September 30, 2015 and September 30, 2014 (both unaudited) For the three-month periods ended September 30, For the nine-month periods ended September 30, Note S/.(000) S/.(000) S/.(000) S/.(000) Profit for the period Other comprehensive income Other comprehensive income to be reclassified to profit or loss in subsequent periods: Change in fair value of available-for-sale financial investments ) Net gain on cash flow hedges 12 - - Deferred income tax related to component of other comprehensive income 9 ) ) Other comprehensive income for the period, net of income tax ) ) Total comprehensive income, net of income tax Total comprehensive income attributable to: Equity holders of the parent Non-controlling interests ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of changes in equity For the nine-month periods ended September 30, 2015 and September 30, 2014 (both unaudited) Attributable to equity holders of the parent Capital stock Investment shares Additional paid-in capital Legal reserve Unrealized gain on available- for-sale investments Unrealized gain on derivative financial instruments Retained earnings Total Non-controlling interests Total equity S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) S/.(000) Balance as of January 1, 2014 - Profit for the period - ) Other comprehensive income - ) - - ) - ) Total comprehensive income - ) - ) Appropriation of legal reserve - ) - - - Terminated dividends, note 7 - Contribution of non-controlling interests, note 1 - Other adjustments of non-controlling interests, note 1 - - ) - ) - Balance as of September 30, 2014 - Balance as of January 1, 2015 Profit for the period - ) Other comprehensive income - ) - - Total comprehensive income - ) ) Appropriation of legal reserve - ) - - - Contribution of non-controlling interests, note 1 - Other adjustments of non-controlling interests, note 1 - - ) - ) - Authorized dividends, note 7 - ) ) - ) Balance as of September 30, 2015 14 The accompanying notes are an integral part of the interim condensed consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Interim condensed consolidated statements of cash flows For the three and nine-month periods ended September 30, 2015 and September 30, 2014 (both unaudited) For the three-month periods ended September 30, For the nine-month periods ended September 30, Note S/.(000) S/.(000). S/.(000) S/.(000) Operating activities Profit before income tax Non-cash adjustments to reconcile profit before income tax to net cash flows Depreciation and amortization Unrealized exchange difference related to monetary transactions Finance costs Long-term incentive plan 10 Amortization of costs of issuance of senior notes Unwinding of discount of long-term incentive plan Unrealized exchange difference hedge ) - ) - Net (gain) loss on disposal of property, plant and Equipment 6 - ) Finance income ) Recovery of impairment of inventories - (4 ) - ) Other operating, net ) Working capital adjustments Increase in trade and other receivables ) Decrease (increase) in prepayments ) ) Decrease (increase) in inventories ) (Decrease) increase in trade and other payables ) ) Interests received Interests paid ) Income tax paid ) Net cash flows provided from operating activities The accompanying notes are an integral part of the interim condensed consolidated financial statements. Interim condensed consolidated statements of cash flows (continued) For the three-month periods ended September 30, For the nine-month periods ended September 30, Note S/.(000) S/.(000) S/.(000) S/.(000) Investing activities Liquidation of time deposits with original maturities greater than 90 days - - Purchase of property, plant and equipment 6 ) Acquisition of time deposits with original maturities greater than 90 days - - ) - Purchase of evaluation and exploration assets - - ) ) Proceeds from sale of property, plant and equipment 36 - 66 Net cash provided from (used in) investing activities ) ) ) Financing activities Contribution of non-controlling interests 1 Dividends paid - ) ) ) Net cash flows provided from financing activities Net decrease in cash and cash equivalents ) ) ) Net foreign exchange difference Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period 3 Transactions with no effect in cash flows: Unrealized exchange difference related to monetary transactions Sale of property, plant and equiptment, pending of collect - - - Unpaid declared dividends 7 - - The accompanying notes are an integral part of the interim condensed consolidated financial statements. Cementos Pacasmayo S.A.A. and Subsidiaries Notes to interim condensed consolidated financial statements As of September 30, 2015 and 2014 (both unaudited), and December 31, 2014 (audited) 1.Economic activity Cementos Pacasmayo S.A.A. (hereinafter "the Company") was incorporated in 1957 and, under the Peruvian General Corporation Law, is an open stock corporation, with publicly traded shares. The Company is a subsidiary of Inversiones ASPI S.A., which holds 52.63 percent of the Company’s common shares and 33.17 percent of the Company’s investment shares as of September 30, 2015 and December 31, 2014. The registered office is located at Calle La Colonia No.150, Urbanizacion El Vivero, Santiago de Surco, Lima, Peru. The Company’s main activity is the production and selling of cement, blocks, concrete and quicklime in Peru’s northern region. The interim condensed consolidated financial statements of the Company and its subsidiaries (hereinafter “the Group”) as of September 30, 2015 and for the three and nine-month periods then ended, were authorized for issuance by the Company’s Management on October 28, 2015. As of September 30, 2015, there were no changes in the main activities of the subsidiaries incorporated in the interim condensed consolidated financial statements of the Group, in relation to December 31, 2014. Contributions of non-controlling interest - Salmueras Sudamericanas S.A. In order to finance the Salmueras project, the General Shareholders´Meeting of the subsidiary held on June 4, 2015, agreed a contribution of S/.2,400,000.During the nine-month period ended September 30, 2015, the contribution made by Quimpac S.A. amounts to S/.277,000 (S/.1,050,000 during the nine-months period ended September 30,2014). All these contributions are partial payments of the capital commitment assumed by the Company and Quimpac S.A. for the brine project up to US$100,000,000 and US$14,000,000, respectively, to maintain its interests in this subsidiary. The effect of the difference on capital contributions and interests maintained by each shareholder amounted to S/.325,000 during the nine-month period ended September 30, 2015, and these were recognized as a debit in additional paid-in capital and a credit in non-controlling interest (S/.1,234,000 during the nine-months period ended September 30, 2014). Notes to interim condensed consolidated financial statements (continued) Fosfatos del Pacifico S.A. Fosfatos del Pacifico S.A. is the owner of a brick plant which is in a commissioning period.Regarding this project, Cementos Pacasmayo S.A.A. committed to assume the total capital expenditure that brick plant needs to achieve its nominal capacity.This commitment was formalized in the General Shareholders´ Meeting held on July 31, 2013 when it was agreed a contribution up to US$3,300,000 from Cementos Pacasmayo S.A.A. which will not include a change in the percentage of interests of the current shareholders´ structure.The effect of the difference on capital contributions and interests acquired by each shareholder amounted to S/.1,269,000during the nine-month period ended September 30, 2014, and it was recognized as a debit in additional paid-in capital and a credit in non-controlling interest. The General Shareholders´ Meeting of the subsidiary Fosfatos del Pacifico S.A. held on July 14, 2015 and September 25, 2015, agreed contributions of S/.78,178,000 and S/.15,812,000, respectively. During the nine-months ended September 30, 2015, the contribution made by MCA Phosphates Pte. amounts to S/.28,198,000. 2. Basis of preparation and changes to the Group’s accounting policies 2.1Basis of preparation - The interim condensed consolidated financial statements of the Company have been prepared in accordance with IAS 34 Interim Financial Reporting as issued by the International Accounting Standards Board (IASB). The interim condensed consolidated financial statements have been prepared on a historical cost basis, except for available-for-sale financial investments and derivatives financial instruments that have been measured at fair value. The interim condensed consolidated financial statements are presented in nuevos soles and all values are rounded to the nearest thousand (S/.000), except as otherwise indicated. The interim condensed consolidated financial statements do not include all the information and disclosures required in the annual financial statements, and should be read in conjunction with Group’s annual consolidated financial statements as of December 31, 2014. New standards, interpretations and amendments The accounting policies adopted in the preparation of the interim condensed consolidated financial statements are consistent with those followed in the preparation of the Group´s annual financial statements for the year ended December 31, 2014. Several new standards and amendments apply for the first time in 2015. However, they do not impact the interim condensed consolidated financial statements or the annual consolidated financial statements of the Group. 2 Notes to interim condensed consolidated financial statements (continued) For information purpose, following is a summary of the nature and impact of each new standard: - Amendments to IAS 19 Defined Benefit Plans: Employee Contributions This amendment is not relevant to the Group, because the Group does not use this form of employment contribution. - Annual Improvements 2010-2012 Cycle These improvements are effective from 1 July 2014 and the Group has applied these amendments since January 1, 2015, however these amendments did not generate impacts on the Group’s financial statements. They include: IFRS 8 Operating Segments The amendments clarify that an entity must disclose the judgments made by management in applying the aggregation criteria and the reconciliation of segment assets to total assets is only required to be disclosed if the reconciliation is reported to the chief operating decision maker, similar to the required disclosure for segment liabilities. The Group is not required to apply the aggregation criteria in IFRS 8.12. The Group has presented the reconciliation of segment assets to total assets in previous periods and continues to disclose the same in note 14 in these financial statements as the reconciliation is reported to the chief operating for the purpose of decision making. IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets The amendment clarifies that the asset may be revalued by reference to observable data by either adjusting the gross carrying amount of the asset to market value or by determining the market value of the carrying value and adjusting the gross carrying amount proportionately so that the resulting carrying amount equals the market value. In addition, the accumulated depreciation or amortization is the difference between the gross and carrying amounts of the asset. The Group did not record any revaluation adjustments during the current interim period. IAS 24 Related Party Disclosures The amendment clarifies that a management entity (an entity that provides key management personnel services) is a related party subject to the related party disclosures. In addition, an entity that uses a management entity is required to disclose the expenses incurred for management services. This amendment is not relevant for the Group as it has not received any management services from other entities. - Annual Improvements 2011-2013 Cycle These improvements are effective from 1 July 2014 and the Group has applied these amendments since January 1, 2015, however these amendments did not generate impacts on the Group’s financial statements. They include: 3 Notes to interim condensed consolidated financial statements (continued) IFRS 13 Fair Value Measurement The amendment clarifies that the portfolio exception in IFRS 13 can be applied not only to financial assets and financial liabilities, but also to other contracts within the scope of IFRS 9 (or IAS 39, as applicable). The Group does not apply the portfolio exception in IFRS 13. The Group has not yet early adopted any other standard, interpretation or amendment that has been issued but is not yet effective. 2.2Basis of consolidation - The interim condensed consolidated financial statements comprise the financial statements of the Company and its subsidiaries as of September 30, 2015 and 2014. 2.3 Seasonality - Seasonality is not relevant for the activities of the Group. 3.
